Case: 14-13291   Date Filed: 02/09/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13291
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:09-cr-00398-WCO-ECS-1



UNITED STATES OF AMERICA,

                                                     Plaintiff – Appellee,

                                 versus

JULIO RAMIREZ-RAMIREZ,

                                                     Defendant – Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (February 9, 2015)

Before HULL, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 14-13291       Date Filed: 02/09/2015        Page: 2 of 3


       Julio Ramirez-Ramirez (“Ramirez”) appeals his sentence of 24 months’

imprisonment, imposed after the revocation of his supervised release pursuant to

18 U.S.C. § 3583(e). Ramirez raises two issues on appeal. First, he argues his

sentence was procedurally unreasonable because it exceeded the statutory

maximum sentence available upon revocation of a class E felony, and his original

indictment failed to allege the facts necessary to support a conviction for a class C

felony under 8 U.S.C. § 1326. Second, he contends his sentence was substantively

unreasonable because it was excessive in light of the applicable 18 U.S.C.

§ 3553(a) factors. Upon review, we affirm. 1

       We conclude Ramirez’s claim for procedural unreasonableness fails because

a defendant facing incarceration upon the revocation of supervised release may not

challenge the validity of his original sentence during the revocation proceedings.

See United States v. White, 416 F.3d 1313, 1316 (11th Cir. 2005) (“[A] defendant

may not challenge, for the first time on appeal from the revocation of supervised

release, his sentence for the underlying offense.”); United States v. Almand, 992
F.2d 316, 317 (11th Cir. 1993) (“A sentence is presumed valid until vacated under

[28 U.S.C.] § 2255.”).



       1
           We review Ramirez’s procedural unreasonableness claim for plain error because he did
not raise it in district court. United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014).
We review the sentence imposed upon the revocation of supervised release for reasonableness,
id., applying a deferential abuse-of-discretion standard, Gall v. United States, 552 U.S. 38, 41
(2007).
                                                 2
               Case: 14-13291     Date Filed: 02/09/2015    Page: 3 of 3


      We also hold Ramirez’s sentence was not substantively unreasonable

because the district court imposed it after properly considering the relevant 18

U.S.C. § 3553(a) factors, including the need for deterrence. See United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007) (“The weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district

court . . . .” (quotation omitted)). The district court acted well within its discretion

in fashioning the 24-month sentence.

      For the foregoing reasons, we affirm Ramirez’s sentence.

      AFFIRMED.




                                           3